Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  159913 & (49)(50)(51)                                                                                   David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re BURGESS, Minors.                                       SC: 159913                              Megan K. Cavanagh,
                                                                                                                        Justices
                                                               COA: 346272
                                                               Grand Traverse CC Family Division:
                                                               18-004552-NA

  _______________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 18, 2019 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions to expand the record are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2019
         p0827
                                                                               Clerk